                         Case 21-10457        Doc 9       Filed 03/01/21        Page 1 of 12




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

MOBITV, INC., et al.,1                                          Case No. 21-10457 (___)

                                     Debtors.                   Joint Administration Requested


                      MOTION OF DEBTORS FOR INTERIM AND
              FINAL ORDERS (A) APPROVING ADEQUATE ASSURANCE
          OF PAYMENT FOR FUTURE UTILITY SERVICES, (B) PROHIBITING
       UTILITY COMPANIES FROM ALTERING, REFUSING, OR DISCONTINUING
        SERVICES, (C) APPROVING PROCEDURES FOR RESOLVING ADEQUATE
           ASSURANCE REQUESTS, AND (D) GRANTING RELATED RELIEF

         MobiTV, Inc., the above-captioned debtors and debtors in possession (the “Debtors”),

hereby move for the entry of interim and final orders (a) approving adequate assurance of

payment for future utility services, (b) prohibiting utilities companies from altering, refusing, or

discontinuing services, (c) approving procedures for resolving adequate assurance requests, and

(d) granting related relief (the “Motion”). In support of this Motion, the Debtors submit the

declaration of Terri Stevens (the “First Day Declaration”), filed concurrently herewith and

incorporated herein by reference. In further support of the Motion, the Debtors respectfully

represent as follows:


                                        JURISDICTION AND VENUE

                    1.      The United States Bankruptcy Court for the District of Delaware (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of


1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
    as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
    Powell Street, 9th Floor, Emeryville, CA 94608.


DOCS_LA:336171.5
                        Case 21-10457     Doc 9    Filed 03/01/21     Page 2 of 12




Delaware, dated February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware (the “Local Rules”), the Debtors

consent to the entry of a final order by the Court in connection with this matter to the extent that

it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgment consistent with Article III of the United State Constitution.

                   2.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                   3.      The statutory basis for the relief requested herein are sections 105(a) and

366 of Title 11 of the United States Code (the “Bankruptcy Code”), Rule 6003 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 9013-1(m).

                                            BACKGROUND

A.      Case Background

                   4.      On the date hereof (the “Petition Date”), the Debtors filed voluntary

petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to manage

and operate their business as debtors in possession under sections 1107(a) and 1108 of the

Bankruptcy Code. No trustee, examiner, or statutory committee of creditors has been appointed

in these chapter 11 cases (the “Chapter 11 Cases”).

                   5.      The Debtors are leading providers of end-to-end internet protocol

streaming television services (“IPTV”) through which the Debtors provide a video platform and

technology that streams content from leading television providers such as HBO, Fox, the Walt

Disney Company, NBC, CBS, and others. The Debtors offer their IPTV services and technology


                                                     2
DOCS_LA:336171.5
                        Case 21-10457          Doc 9      Filed 03/01/21         Page 3 of 12




to cable television operators, broadband providers, and cellular device carriers via its proprietary

cloud-based, fully customizable, white label application, allowing the Debtors’ over 125 business

customers to provide television content to over 300,000 end-user subscribers.

                   6.        Additional information regarding the Debtors’ business and capital

structure, as well as a description of the events precipitating the filing these Chapter 11 Cases, is

set forth in the First Day Declaration.

B.        The Utilities

                   7.        In connection with the operation of its business, the Debtors obtain

telecommunications and internet services (collectively, the “Utility Services”) from a number of

utility companies (collectively, the “Utility Companies”).2 A list of the Utility Companies that

provide Utility Services to the Debtors as of the Petition Date (the “Utility Services List”) is

attached hereto as Exhibit A.3 The relief requested herein is requested with respect to all Utility

Companies providing Utility Services to the Debtors.

                   8.        Uninterrupted Utility Services are essential to the Debtors’ ongoing

business operations. The Debtors’ operations rely heavily on uninterrupted telecommunications

and internet services. Should any Utility Provider refuse or discontinue service, even for a brief

period, the Debtors’ business operations could be severely disrupted, and such disruption would




2
    The Debtors’ gas, water, and electricity are provided by the Debtors’ landlord and included in the Debtors’
    monthly common area maintenance bill. For purposes of this Motion, the Debtors are not seeking to provide their
    landlord with an adequate assurance deposit related to these utilities.
3
    The inclusion of any entity on, or the omission of any entity from, the Utility Services List is not an admission by
    the Debtors that such entity is, or is not, a utility within the meaning of section 366 of the Bankruptcy Code, and
    the Debtors reserve all rights with respect to any such determination.

                                                            3
DOCS_LA:336171.5
                        Case 21-10457        Doc 9      Filed 03/01/21         Page 4 of 12




jeopardize the Debtors’ ability to operate their business. Accordingly, it is essential that the

Utility Services continue uninterrupted during the Chapter 11 Cases.

                   9.      To the best of the Debtors’ knowledge, there are no defaults or arrearages

on account of the Debtors’ undisputed invoices for prepetition Utility Services in connection

with the Debtor’s active accounts. On average, the Debtors pay approximately $8,000 each

month for Utility Services.

C.       The Proposed Adequate Assurance of Payment

                   10.     The Debtors intend to pay postpetition obligations owed to the Utility

Companies in a timely manner, subject to any order approving the Debtors’ use of cash collateral

and/or any postpetition financing facility, the documentation in respect of any such postpetition

financing facility and/or use of cash collateral, and the budget governing any such postpetition

financing and/or use of cash collateral. To provide additional assurance of payment, the Debtors

propose to deposit into a segregated account $4,000.00 (the “Adequate Assurance Deposit”),

which represents an amount equal to approximately one-half of the Debtor’s average aggregate

monthly cost of Utility Services.4             The Adequate Assurance Deposit will be held in the

segregated account for the duration of the Chapter 11 Cases. The Debtors submit that the

Adequate Assurance Deposit, in conjunction with the Debtors’ ability to pay for future utility

services in accordance with prepetition practice (collectively, the “Proposed Adequate

Assurance”), constitutes sufficient adequate assurance to the Utility Companies in full

satisfaction of section 366 of the Bankruptcy Code.


4
     Prior to the Petition Date, the Debtors transferred the Adequate Assurance deposit to a segregated bank account.


                                                          4
DOCS_LA:336171.5
                     Case 21-10457    Doc 9     Filed 03/01/21    Page 5 of 12



D.      The Adequate Assurance Procedures

                   11.   Any Utility Company that is not satisfied with the Proposed Adequate

Assurance may make a request for additional or different adequate assurance of future payment

(each an “Adequate Assurance Request”) pursuant to the adequate assurance procedures set forth

below (the “Adequate Assurance Procedures”):

                         a.    Any Utility Company that objects to the Proposed Adequate
                               Assurance must serve an Adequate Assurance Request on: (i)
                               proposed counsel to the Debtors, Pachulski Stang Ziehl & Jones,
                               LLP, 919 North Market Street, 17th Floor, Wilmington, DE 19801,
                               Attn: Mary F. Caloway (mcaloway@pszjlaw.com) (ii) the Office
                               of the United States Trustee, Attn: Benjamin Hackman
                               (benjamin.a.hackman@usdoj.gov), 844 King Street, Suite 2207,
                               Wilmington, DE 19801; (iii) counsel to the DIP Lender, Alston &
                               Bird LLP, 1201 W. Peachtree St., Atlanta, GA 30309, Attn: Will
                               Sugden     (will.sugden@alston.com)     and    Jacob    Johnson
                               (jacob.johnson@alston.com); (iv) counsel to the Prepetition
                               Lender, McGuireWoods LLP, 1251 Avenue of the Americas, 20th
                               Floor, New York, NY 10020, Attn: Kenneth Noble
                               (knoble@mcguirewoods.com) (collectively, the “Notice Parties”).

                         b.    Any Adequate Assurance Request must: (i) be made in writing;
                               (ii) identify the location for which Utility Services are provided;
                               (iii) include a summary of the Debtors’ payment history relevant to
                               the affected account(s), including any deposits or other prepetition
                               security provided; and (iv) explain why the Utility Company
                               believes the Proposed Adequate Assurance is not sufficient
                               adequate assurance of future payment.

                         c.    The Debtors are authorized to resolve, in its sole discretion, any
                               Adequate Assurance Request by mutual agreement with a Utility
                               Company and without further order of the Court and, in connection
                               with any such agreement, in its sole discretion, provide a Utility
                               Company with alternative adequate assurance of payment,
                               including cash deposits, payments of prepetition balances,
                               prepayments, or other forms of security, without further order of
                               the Court, if the Debtors believe such alternative assurance is
                               reasonable.

                         d.    If the Debtors are unable to consensually resolve an Adequate
                               Assurance Request by mutual agreement within fourteen (14) days
                               of receipt of the Adequate Assurance Request, the Debtors will


                                                 5
DOCS_LA:336171.5
                     Case 21-10457    Doc 9     Filed 03/01/21    Page 6 of 12




                               seek a hearing with the Court (the “Determination Hearing”) to
                               determine the appropriate amount of adequate assurance required
                               with respect to such Adequate Assurance Request. Pending
                               resolution of such Adequate Assurance Request at the
                               Determination Hearing, the Utility Company shall be prohibited
                               from altering, refusing, or discontinuing services to the Debtors on
                               account of unpaid charges for prepetition services or on account of
                               any objections to the Proposed Adequate Assurance.

                         c.    The Utility Companies are prohibited from requiring additional
                               adequate assurance of payment other than pursuant to the
                               Adequate Assurance Procedures.

                         d.    All Utility Companies who do not file an objection or serve an
                               Adequate Assurance Request shall be: (i) deemed to have received
                               adequate assurance of payment “satisfactory” to such Utility
                               Company in compliance with section 366 of the Bankruptcy Code;
                               and (ii) forbidden to discontinue, alter, or refuse services to, or
                               discriminate against, the Debtors on account of any unpaid
                               prepetition charges, or require additional assurance of payment
                               other than the Proposed Adequate Assurance.

                         e.    The Debtors may add or remove any Utility Company from the
                               Utility Services List, and the Debtors shall add to or subtract from
                               the Adequate Assurance Deposit an amount equal to one-half of
                               the Debtor’s average monthly cost for each subsequently-added or
                               removed Utility Company as soon as practicable. For Utility
                               Companies that are added to the Utility Services List, the Debtors
                               will cause a copy of the order granting this Motion, including the
                               Adequate Assurance Procedures, to be served on such
                               subsequently added Utility Company. Any Utility Company
                               subsequently added to the Utility Services List shall be bound by
                               the Adequate Assurance Procedures.


                   12.   The Debtors submit that the Adequate Assurance Procedures establish a

streamlined process for Utility Companies to address potential concerns with respect to the

Proposed Adequate Assurance, while at the same time allowing the Debtors to continue its

business operations uninterrupted. More specifically, the Adequate Assurance Procedures permit

a Utility Company to object to the Proposed Adequate Assurance by filing and serving an

Adequate Assurance Request upon certain notice parties. The Debtors may then resolve any

                                                 6
DOCS_LA:336171.5
                     Case 21-10457     Doc 9    Filed 03/01/21        Page 7 of 12




Adequate Assurance Request by mutual agreement with the Utility Company and without further

order of the Court. If the Adequate Assurance Request cannot be resolved by mutual agreement,

the Debtors may seek Court resolution of the Adequate Assurance Request.

                                      RELIEF REQUESTED

                   13.   By this Motion, pursuant to sections 105(a) and 366 of the Bankruptcy

Code, and Bankruptcy Rule 6003, the Debtors seek the entry of interim and final orders:

(a) approving the Proposed Adequate Assurance of payment for future utility services;

(b) prohibiting Utility Companies from altering, refusing, or discontinuing services;

(c) approving the Adequate Assurance Procedures; and (d) granting related relief. A form of

interim order is attached hereto as Exhibit B (the “Proposed Order”). In addition, the Debtors

request that the Court schedule a final hearing within approximately twenty-five (25) days of the

Petition Date to consider approval of this Motion on a final basis.

                               BASIS FOR RELIEF REQUESTED

A.      The Court Should Approve the Proposed Adequate Assurance

                   14.   As discussed above, section 366 of the Bankruptcy Code protects a debtor

against the immediate termination or alteration of utility services after the Petition Date.

See 11 U.S.C. § 366. Section 366(c) of the Bankruptcy Code requires the debtor to provide

“adequate assurance” of payment for postpetition services in a form “satisfactory” to the utility

company within thirty (30) days of the petition date, or the utility company may alter, refuse, or

discontinue service. 11 U.S.C. § 366(c)(2). Section 366(c)(1) of the Bankruptcy Code provides a

non-exhaustive list of examples for what constitutes “assurance of payment.”            11 U.S.C.


                                                  7
DOCS_LA:336171.5
                     Case 21-10457     Doc 9    Filed 03/01/21    Page 8 of 12




§ 366(c)(1). Although assurance of payment must be “adequate,” it need not constitute an

absolute guarantee of the debtors’ ability to pay. See, e.g., In re Great Atl. & Pac. Tea Co.,

2011 WL 5546954, at *5 (Bankr. S.D.N.Y. Nov. 14, 2011) (finding that “[c]ourts will approve

an amount that is adequate enough to insure against unreasonable risk of nonpayment, but are not

required to give the equivalent of a guaranty of payment in full”). Moreover, it is within the

court’s discretion to determine the adequate of assurance of payment based on the totality of the

circumstances and a balancing of “the utility provider’s need to be free from unreasonable risk of

nonpayment and the debtor’s scarce financial resources during bankruptcy.” Id.

                   15.   Here, the Utility Companies are adequately assured against any risk of

non-payment for future services. The Adequate Assurance Deposit, and the Debtors’ ongoing

ability to meet obligations as they come due in the ordinary course of business, provides

assurance of the Debtors’ payment of its future obligations. Moreover, termination of the Utility

Services could result in the Debtor’s inability to operate their business to the detriment of all

stakeholders. Cf. In re Monroe Well Serv., Inc., 83 B.R. 317, 321–22 (Bankr. E.D. Pa. 1988)

(noting that without utility service the debtors “would have to cease operations” and that section

366 of the Bankruptcy Code “was intended to limit the leverage held by utility companies, not

increase it”).

B.      The Court Should Approve the Adequate Assurance Procedures


                   16.   Under section 366 of the Bankruptcy Code, utility companies are entitled

to evaluate a debtor’s proposed adequate assurance during the 30 days following the petition

date. See 11 U.S.C. § 366(c)(2). Accordingly, to provide Utility Companies with a fair and

                                                  8
DOCS_LA:336171.5
                     Case 21-10457     Doc 9    Filed 03/01/21     Page 9 of 12




orderly process for determining adequate assurance of payment, while protecting the Debtors

from the burden of addressing numerous requests for additional or alternative adequate assurance

in a disorganized manner at a time when the Debtors’ efforts could be more productively focused

on preserving and maximizing the value of its estate, the Debtors request that the court approve

the Adequate Assurance Procedures.

                   17.   The Adequate Assurance Procedures are reasonable and appropriate, and

they ensure that all parties will act in good faith when exercising their rights under section 366 of

the Bankruptcy Code. Moreover, they preserve Utility Companies’ rights to seek resolution of

the Proposed Adequate Assurance under section 366(c)(3) of the Bankruptcy Code. Many courts

in this District have approved similar procedures. See, e.g., In re Clover Techs. Grp., LLC, No.

19-12680 (KBO) (Bankr. D. Del. Jan. 21, 2020) (approving adequate assurance deposit equal to

one half of debtor’s monthly utility expenses); In re Anna Holdings, Inc., No. 19-12551 (CSS)

(Bankr. D. Del. Dec. 3, 2019) (same); In re Destination Maternity Corp., No. 19-12256 (BLS)

(Bankr. D. Del. Nov. 12, 2019) (same); In re Forever 21, Inc., No. 19-12122 (KG) (Bankr. D.

Del. Oct. 1, 2019) (same); In re PES Holdings LLC, No. 19-11626 (KG) (Bankr. D. Del. Aug.

21, 2019) (same); In re True Religion Apparel, Inc. Case No. 17-11460 (CSS) (Bankr. D. Del.

July 31, 2017) (same).

                   18.   Further, the Court possesses the power, under section 105(a) of the

Bankruptcy Code, to “issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions of this title.” 11 U.S.C. § 105(a). The Adequate Assurance Procedures

and the Proposed Adequate Assurance are necessary and appropriate to carry out the provisions


                                                  9
DOCS_LA:336171.5
                     Case 21-10457     Doc 9    Filed 03/01/21     Page 10 of 12




on the Bankruptcy Code, particularly section 366 thereof. Accordingly, the court should exercise

its powers under sections 105(a) and 366 of the Bankruptcy Code and approve both the

Adequate Assurance Procedures and the Proposed Adequate Assurance.

C.      The Relief is Necessary to Avoid Immediate and Irreparable Harm

                   19.   Under Bankruptcy Rule 6003, the court may grant a motion to “use . . .

property of the estate, including a motion to pay all or part of a claim that arose before the filing

of the petition” within 21 days after the commencement of a chapter 11 case to the extent the

“relief is necessary to avoid immediate and irreparable harm.” Fed R. Bankr. P 6003. Here, the

relief requested is necessary to avoid immediate and irreparable harm to the Debtor and its estate,

as set forth in the First Day Declaration, and is therefore appropriate under Bankruptcy Rule

6003.

                   20.   As discussed above, the urgency of the relief requested justifies immediate

relief. To ensure the relief requested is implemented immediately, the Debtors request that the

Court waive the notice requirements under Bankruptcy Rule 6004(a), if applicable, and the 14-

day stay of an order authorizing the use, sale, or lease of property under Bankruptcy Rule

6004(h).

                                  RESERVATION OF RIGHTS

                   21.   Nothing contained herein is intended or should be construed as an

admission as to the validity of any claim against the Debtors, a waiver of the Debtors’ rights to

dispute any claim, or an approval or assumption of any agreement, contract, or lease under

section 365 of the Bankruptcy Code. If the Court grants the relief requested in this Motion, any


                                                   10
DOCS_LA:336171.5
                     Case 21-10457    Doc 9    Filed 03/01/21     Page 11 of 12




authorized payment is not an admission of the validity of any claim or a waiver of the Debtors’

or any other party’s right to subsequently dispute such claim. In addition, authorization to pay

the claims described in this Motion will not be deemed a direction to the Debtors to pay such

claims.

                                              NOTICE

                   22.   The Debtors will provide notice of this Motion to: (i) the Office of the

United States Trustee for the District of Delaware; (ii) the creditors listed on the Debtors’

consolidated list of thirty creditors holding the largest unsecured claims; (iii) the Utility

Companies; (iv) the Internal Revenue Service; (v) counsel to the DIP Lender; (vi) counsel to the

Prepetition Lender; (vii) the Office of the United States Attorney for the District of Delaware;

and (viii) all parties entitled to notice pursuant to Local Rule 9013-1(m). A copy of the Motion is

also available on the Debtors’ case website at https://cases.stretto.com/MobiTV. Due to the

urgency of the relief requested, the Debtors submit that no other or further notice is necessary

                                      NO PRIOR REQUEST

                   23.   The Debtors have not made any prior request for the relief sought herein

to this Court or any other court.




                                                  11
DOCS_LA:336171.5
                    Case 21-10457     Doc 9    Filed 03/01/21    Page 12 of 12




                                         CONCLUSION

                   WHEREFORE, the Debtors respectfully request entry of the Proposed Order(s)

granting the relief requested herein and such other and further relief as the Court may deem just

and proper.

Dated: March 1, 2021                          PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware
                                              /s/ Mary F. Caloway (No. 3059)
                                              Debra I. Grassgreen (pro hac vice application pending)
                                              Jason H. Rosell (pro hac vice application pending)
                                              Mary F. Caloway (DE Bar No. 3059)
                                              919 North Market Street, 17th Floor
                                              Wilmington, DE 19899-8705
                                              Telephone:    302-652-4100
                                              Facsimile:    302-652-4400
                                              Email:        dgrassgreen@pszjlaw.com
                                                            jrosell@pszjlaw.com
                                                            mcaloway@pszjlaw.com

                                              [Proposed] Counsel to the
                                              Debtors and Debtors in Possession




                                                 12
DOCS_LA:336171.5
